Exhibit 21 SUBSIDIARIES OF THE COMPANY Subsidiaries of ONEOK Partners Intermediate Limited Partnership: ONEOK Partners Intermediate Limited Partnership Delaware ONEOK ILP GP, L.L.C. Delaware Bear Paw Investments, LLC Delaware Bear Paw Energy, LLC Delaware Bear Paw Processing Company (Canada), Ltd. Alberta Brown Bear Enterprises, LLC Delaware Border Minnesota Pipeline, LLC Delaware Black Mesa Holdings, Inc. Delaware Black Mesa Pipeline, Inc. Delaware Black Mesa Pipeline Operations, L.L.C. Delaware Black Mesa Technologies, Inc. Oklahoma Black Mesa Technologies Services, LLC (60%) Oklahoma Border Midstream Services, Ltd. Alberta Border Midwestern Company Delaware Midwestern Gas Marketing Company Delaware Midwestern Gas Transmission Company Delaware Border Viking Company Delaware Viking Gas Transmission Company Delaware Crestone Energy Ventures, L.L.C. Delaware Crestone Bighorn, L.L.C. Delaware Crestone Gathering Services, L.L.C. Delaware Crestone Powder River, L.L.C. Delaware Crestone Wind River, L.L.C. Delaware Northern Border Pipeline Company (general partnership) (50%) Texas China Pipeline Holdings Ltd. (0.81%) Cayman Islands Guardian Pipeline, L.L.C. Delaware Bighorn Gas Gathering, L.L.C. (49.0%) Delaware Fort Union Gas Gathering, L.L.C. (37.04%) Delaware Lost Creek Gathering Company, L.L.C. (35%) Delaware Chisholm Pipeline Company (50%) Delaware Chisholm Pipeline Holdings, L.L.C. Delaware Mid Continent Market Center, L.L.C. Kansas OkTex Pipeline Company, L.L.C. Delaware ONEOK Arbuckle Pipeline, L.L.C. Delaware ONEOK Arbuckle Land Company Texas ONEOK Field Services Company, L.L.C. Oklahoma ONEOK Gas Gathering, L.L.C. Oklahoma ONEOK Gas Storage Holdings, L.L.C. Delaware ONEOK Gas Storage, L.L.C. Oklahoma ONEOK Gas Transportation, L.L.C. Oklahoma ONEOK Hydrocarbon, L.L.C. Delaware ONEOK Hydrocarbon, L.P. Delaware ONEOK Hydrocarbon GP, L.L.C. Delaware ONEOK Hydrocarbon Holdings, L.L.C. Delaware ONEOK Hydrocarbon Southwest, L.L.C. Delaware ONEOK MB I, L.P. Delaware ONEOK Midstream Gas Supply, L.L.C. Oklahoma ONEOK Mont Belvieu Storage Company, L.L.C. Delaware ONEOK NGL Pipeline, L.L.C. Delaware ONEOK NGL Gathering, L.L.C. Delaware ONEOK North System, L.L.C. Delaware ONEOK Overland Pass Holdings, L.L.C. Oklahoma ONEOK Pipeline Holdings, L.L.C. Delaware ONEOK Texas Gas Storage, L.L.C. Texas ONEOK Transmission Company, L.L.C. Delaware ONEOK Underground Storage Company, L.L.C. Kansas ONEOK VESCO Holdings, L.L.C. Delaware ONEOK WesTex Transmission, L.L.C. Delaware Overland Pass Pipeline Company LLC Delaware Potato Hills Gas Gathering System (joint venture) (51%) Oklahoma Sycamore Gas System (general partnership) (48.445%) Oklahoma Venice Energy Services Company, L.L.C. (10.1765%) Delaware Mont Belvieu I Fractionation Facility (joint venture)(80%) Texas Heartland Pipeline Company (general partnership) (50%) Texas
